department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct uniform issue list t' epr ra tu ereekeeeekkeeeeeee rerrereeeeeeerereeree harare ererererereereer legend taxpayer a ira x amount date date dear rankreerarrerk ens dsddndnkiniek rra arr a arras a rarair teer earth i trent ii hitia - tkknahed - tka eknrnrra ri - tktkkkheeek eee this is in response to your ruling_request dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code taxpayer asserts that the failure to accomplish the rollover within the 60-day period described by sec_408 of the code was due to his medical_condition which impaired his ability to redeposit funds into ira x the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age’ represents that he withdrew amount on date from ira x taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code resulted from his illness and hospitalization during the day period taxpayer a represents that he was the owner of ira x a qualified_individual retirement arrangement ira established and maintained under the rules of sec_408 of the code taxpayer a represents that on date he withdrew a distribution of amount from ira x taxpayer a asserts that he intended to put the funds back into the ira within days using funds he expected to receive the next month during the 60-day period after the withdrawal he became very ill was hospitalized for a significant portion of the period and was treated for cancer taxpayer a deposited amount into ira x on date days after the 60-day period based on the above facts and representations taxpayer requests a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution from account a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408i of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a’s authorized representative is consistent with taxpayer a’s assertion that his failure to accomplish a timely rollover was due to medical conditions which impaired his ability to re-deposit amount into ira x therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution from account a provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to taxpayer a’s deposit of amount into ira x on date such deposit will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power of attomey on file in this office if you wish to inquire about this ruling please contact government i d number at - please address all correspondence to se t ep ra t2 sincerely densegerattoh donzell employee_plans technical group fohn manager enclosures deleted copy of ruling letter notice of intention to disclose cc hrarrarachraerereruakkr ruararrkakheenrer ereeerererererererereere baker eee eeeeerereeeeeerer
